DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings were received on 08/27/2021.  These drawings are considered by examiner.

Claim - 35 USC § 101
3.	Claims 19-20 recites “A non-transitory computer-readable storage medium” are deemed in compliance with the requirement of 35 U.S.C. 101, and are eligible claims.

Terminal Disclaimer
4.	Examiner suggests the Assignee must submit the Terminal Disclaimer accordingly, in order to process of the application promptly.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


6.	Claims 1, 3, 10, 12, 19-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 7-8, 14-15, 19 of Patent No. 11,122,431.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application was filed on 10/17/2019 is non-statutory and is broader than the ones in the patent and encompasses a similar invention as recited in the patent claims, i.e., a method comprising: receiving an intent of a user regarding operation of a plurality of access networks associated with an enterprise network; therefore, the claims are obviousness-type by the claims in U.S Patent No. 11,122,431 (See In re Goodman).
It is important to note that claimed features recited in claims 1, 7-8, 14-15, 19 of U.S. Patent No. 11,122,431 are more specific than claimed features recited in claims 1, 3, 10, 12, 19-20 of the Instant Application.  Hence, the scope of claims of present application is now broader than U.S. Patent No 11,122,431.
Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
Dependent claims 16-20 depend either directly or indirectly upon independent claims 1, 7-8, 14-15, 19 of patent applications 11,122,431 is also rejected at least for the same reasons discussed above.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinada et al (US 2019/0150134), hereinafter “Kakinada“, in view of Uppili (US 2020/0244547), hereinafter “Uppili“.
Regarding claim 1, Kakinada teaches a method comprising: 
receiving an intent of a user regarding operation of a plurality of access networks associated with an enterprise network (pars [0042-0044] [0114] teach the operation of a plurality of access networks); 
accessing first telemetry information regarding operation of a first access network of the plurality of access networks in implementing the intent of the user (pars [0057] [0155] [0164-0165] teach provide the information regarding operation of the core network reads a first access network); 
accessing second telemetry information regarding operation of a second access network of the plurality of access networks in implementing the intent of the user (pars [0129] [0157-0160] teach provide the information regarding operation of RAN network reads a second access network), wherein the second access network is a different type of network from the first access network (pars [0129] [0157-0160] teach the RAN network is a different type of network); and 
Kakinada does not explicitly teach providing access to a combined view of the first telemetry information and the second telemetry information across the plurality of access networks.  
Uppili, in the same field of endeavor, teaches providing access to a combined view of the first telemetry information and the second telemetry information across the plurality of access networks (pars [0014-0017] teach the total number of bytes based on the type of application is running on the device which reads on a combined of the first and the second of the telemetry information that across the plurality of access networks).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kakinada to Uppili, in order to provide an optimization changes to the mobile communication network in which providing the video and conserve resource utilization at the over the top platform to improve Quality of Experience of viewing a video in one or more of the end-user devices (as suggested by Uppili in paragraphs [0004-0006]).

Regarding claims 2 and 11, the combination of Kakinada and Uppili teach the method of claims 1, 10, Kakinada does not explicitly teach wherein the intent of the user is implemented across the first access network and the second access network through one or more network-agnostic policies. 
Uppili, in the same field of endeavor, teaches wherein the intent of the user is implemented across the first access network and the second access network through one or more network-agnostic policies (pars [0017] [0026] teach based on the policy applied and policy updates etc., detected through end-user devices, and Network Address Translator (NAT) Interface, and the type of application (APK) running on end-user devices or a Software Development Kit (SDK) integrated into another application that is running on a mobile device).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kakinada to Uppili, in order to provide an optimization changes to the mobile communication network in which providing the video and conserve resource utilization at the over the top platform to improve Quality of Experience of viewing a video in one or more of the end-user devices (as suggested by Uppili in paragraphs [0004-0006]).

Regarding claims 3, 12, and 20, the combination of Kakinada and Uppili teach the method of claims 1, 10, 19, Kakinada does not explicitly teach comprising: translating the intent into a first policy specific to the first access network and a second policy specific to the second access network; and facilitating distribution of the first policy to the first access network and the second policy to the second access network to implement the intent of the user in the first access network and the second access network.  
Uppili, in the same field of endeavor, teaches comprising: translating the intent into a first policy specific to the first access network and a second policy specific to the second access network (pars [0017] [0026] teach based on the policy applied and policy updates etc., and Network Address Translator (NAT) Interface); and facilitating distribution of the first policy to the first access network and the second policy to the second access network to implement the intent of the user in the first access network and the second access network (pars [0017] [0026] [0041-0042] teach based on the policy applied and policy updates etc., and Network Address Translator (NAT) Interface, and the type of application (APK) running on end-user devices or a Software Development Kit (SDK) integrated into another application that is running on a mobile device).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kakinada to Uppili, in order to provide an optimization changes to the mobile communication network in which providing the video and conserve resource utilization at the over the top platform to improve Quality of Experience of viewing a video in one or more of the end-user devices (as suggested by Uppili in paragraphs [0004-0006]).

Regarding claims 4 and 13, the combination of Kakinada and Uppili teach the method of claims 1, 10, Kakinada further teaches wherein the first access network is a core access network and the second access network is a radio access network associated with the core access network (Figs. 3a-c show the backbone network or the core network, pars [0057] [0155] [0164-0165] teach the core network, and further pars [0157-0160] teach the RAN network reads on the first and the second access networks).  

Regarding claims 5 and 14, the combination of Kakinada and Uppili teach the method of claims 4, 13, Kakinada further teaches wherein the core access network is one of a Long Term Evolution (LTE) core network (Figs. 3a-c show the backbone network, and pars [0057] [0155] [0164-0165] teach the core network) or a 5th Generation (5G) core network and the radio access network is one of an LTE radio network (pars [0021] [0110] [0114] teach the LTE network) or 5G radio network.  

Regarding claims 6 and 15, the combination of Kakinada and Uppili teach the method of claims 4, 13, Kakinada does not explicitly teach comprising: translating the intent into a core network policy that is specific to the core access network; translating the intent into a radio network policy that is specific to the radio access network; and facilitating distribution of the core network policy to the core access network and the radio network policy to the radio access network to implement the intent of the user in the first access network and the second access network.  
Uppili, in the same field of endeavor, teaches comprising: translating the intent into a core network policy that is specific to the core access network (Figs. 3a-c show the backbone network, and pars [0017] [0026]); translating the intent into a radio network policy that is specific to the radio access network (pars [0041-0042); and facilitating distribution of the core network policy to the core access network and the radio network policy to the radio access network to implement the intent of the user in the first access network and the second access network (pars [0017] [0026] [0041-0042] teach based on the policy applied and policy updates etc., and Network Address Translator (NAT) Interface, and the type of application (APK) running on end-user devices or a Software Development Kit (SDK) integrated into another application that is running on a mobile device).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kakinada to Uppili, in order to provide an optimization changes to the mobile communication network in which providing the video and conserve resource utilization at the over the top platform to improve Quality of Experience of viewing a video in one or more of the end-user devices (as suggested by Uppili in paragraphs [0004-0006]).

Regarding claims 7 and 16, the combination of Kakinada and Uppili teach the method of claims 6, 15, Kakinada further teaches wherein the radio network policy is distributed to the radio access network through the core access network (Figs. 3a-c, and pars [0133-0134] teach an interposed network such as the Internet which includes its policy).  

Regarding claims 8 and 17, the combination of Kakinada and Uppili teach the method of claims 1, 10, Kakinada does not explicitly teach wherein the second telemetry information is accessed through the first access network.  
Uppili, in the same field of endeavor, teaches wherein the second telemetry information is accessed through the first access network (pars [0014-0017] teach the total number of bytes based on the type of application is running on the device which reads on the first and the second of the telemetry information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kakinada to Uppili, in order to provide an optimization changes to the mobile communication network in which providing the video and conserve resource utilization at the over the top platform to improve Quality of Experience of viewing a video in one or more of the end-user devices (as suggested by Uppili in paragraphs [0004-0006]). 

Regarding claims 9 and 18, the combination of Kakinada and Uppili teach themethod of claims 1, 10, Kakinada does not explicitly teach wherein the second telemetry information is accessed directly from the second access network.  
Uppili, in the same field of endeavor, teaches wherein the second telemetry information is accessed directly from the second access network (pars [0014-0017] teach the total number of bytes based on the type of application is running on the device which reads on the first and the second of the telemetry information, and further pars [0017] [0026] [0041-0042] teach based on the policy applied and policy updates etc., and Network Address Translator (NAT) Interface, and the type of application (APK) running on end-user devices or a Software Development Kit (SDK) integrated into another application that is running on a mobile device).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kakinada to Uppili, in order to provide an optimization changes to the mobile communication network in which providing the video and conserve resource utilization at the over the top platform to improve Quality of Experience of viewing a video in one or more of the end-user devices (as suggested by Uppili in paragraphs [0004-0006]).  

Regarding to claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641